         Case 3:20-cv-00117-BSM Document 5 Filed 07/13/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

WALTER LEE BLACK                                                                 PLAINTIFF
ADC #135073

v.                           CASE NO. 3:20-CV-00117-BSM

RHONDA R. THOMAS                                                               DEFENDANT


                                          ORDER
       Walter Black’s motion to proceed in forma pauperis [Doc. Nos. 1, 3] is granted, but

he must pay the full filing fee of $350. His complaint [Doc. No. 2] is dismissed with

prejudice, and his motion to appoint counsel [Doc. No. 4] is denied as moot. The clerk is

directed to send a copy of this order to the warden of the North Central Unit of the Arkansas

Department of Corrections; the ADC Trust Fund Centralized Banking Office; and the ADC

Compliance Office.

       Black is not required to pay an initial partial filing fee. Doc. Nos. 1, 3. His custodian

shall withdraw monthly payments in the amount of twenty percent of the preceding month’s

income credited to his account each time the account exceeds $10 until the statutory fee has

been paid in full. 28 U.S.C. § 1915(b)(1)–(2).

       Black is incarcerated at the North Central Unit of the Arkansas Department of

Corrections, which triggers automatic screening of his complaint. See 28 U.S.C. § 1915A.

He alleged that Rhonda Thomas, a Paragould Police Department detective, entrapped him

with a phone call that led to his 2015 conviction. Black’s damages claim is barred because
         Case 3:20-cv-00117-BSM Document 5 Filed 07/13/20 Page 2 of 2



he does not allege his conviction has been reversed, expunged, invalidated, or called into

question by a writ of habeas corpus. See Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).

To the extent that he asks that his conviction be voided and he be immediately released, he

cannot obtain such relief. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (sole remedy

for prisoner seeking release from prison is to file federal habeas petition). Further, Black

alleges unlawful acts occurred in 2015, more than three years before he filed this case on

April 15, 2020. See Miller v. Norris, 247 F.3d 736, 739 (8th Cir. 2001) (Arkansas has three-

year statute of limitations for 42 U.S.C. § 1983 claims).

       This dismissal counts as a “strike” for the purposes of 28 U.S.C. section 1915(g). It

is certified that an in pauperis appeal would not be taken in good faith. 28 U.S.C. §

1915(a)(3).

       IT IS SO ORDERED this 13th day of July, 2020.




                                                   ________________________________
                                                    UNITED STATES DISTRICT JUDGE




                                             2
